Citation Nr: 1620395	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for lymphedema praecox of the bilateral lower extremities.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for residuals of surgical removal of cysts in the left breast.

5.  Entitlement to service connection a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left ankle disability.

9.  Entitlement to service connection for a left knee disability, to include as secondary to left ankle disability.

10.  Entitlement to service connection for a right ankle disability, to include a secondary to service-connected left ankle disability.

11.  Entitlement to service connection for migraine headaches.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for neuropathy of the right upper extremity.

14.  Entitlement to service connection for neuropathy of the left upper extremity.

15.  Entitlement to service connection for neuropathy of the right lower extremity.

16.  Entitlement to service connection for neuropathy of the left lower extremity.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2016, the Veteran provided testimony at a Central Office hearing.  A transcript of the hearing is of record.

The Veteran also seeks entitlement to a TDIU as due to her service-connected lymphedema praecox, which is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue has been included as captioned above.

The issues of entitlement to a compensable rating for lymphedema praecox of the bilateral lower extremities, entitlement to service connection for a right knee disability, a left knee disability, a right ankle disability, migraine headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal claims for entitlement to service connection for a right foot disability, a left foot disability, residuals of surgical removal of cysts in the left breast, a right hip disability, a left hip disability, a back disability, neuropathy of the right upper extremity, neuropathy of the left upper extremity, neuropathy of the right lower extremity, and neuropathy of the left lower extremity.  

2.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for a right foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for a left foot disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for residuals of surgical removal of cysts in the left breast have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for a right hip disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for a back disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

8.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

9.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

10.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

11.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, the Veteran elected to withdraw the issues of entitlement to service connection for a right foot disability, a left foot disability, residuals of surgical removal of cysts in the left breast, a right hip disability, a left hip disability, a back disability, neuropathy of the right upper extremity, neuropathy of the left upper extremity, neuropathy of the right lower extremity, and neuropathy of the left lower extremity, from appellate consideration during the February 2016 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Service Connection for Tinnitus

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for tinnitus.  Her DD Form 214 reflects service as a hawk missile crewmember.  Thus, exposure to acoustic trauma is conceded.

A February 2011 VA audiological examination report reveals that the Veteran complained of "noises in ears."  The examiner noted that tinnitus was present and was constant.  The date of onset was recorded as 2006 or 2007.  The examiner opined that the Veteran's claimed tinnitus is less likely as not caused by or the result of her military noise exposure.  The rationale provided was that there were no reports of tinnitus found in the service treatment records as well as the Veteran's recent report of the onset on tinnitus.  

The Veteran testified at the February 2016 Board hearing, however, that she first experienced buzzing or ringing in her ears in 1989 while getting off an airplane.  She stated that it wasn't as bad then as it is now and that the tinnitus has been continuous.  She described the sound as a "blowing sound" in her ears.  She acknowledged that she worked at a bulk mail center after service where she was also exposed to loud noises but stated that she worked in that capacity for less time that she served in the military.     

As shown above, there is conflicting evidence regarding the onset of the Veteran's tinnitus.  While the Veteran testified at her Board hearing that her tinnitus began in service, the record does not support the onset of tinnitus in service or shortly thereafter.  The first record evidence of a complaint of tinnitus is not until February 2011, approximately 19 years after separation from service.  This case is further complicated because the Veteran also had some occupational noise exposure post service.  Moreover, there is no positive medical opinion linking the Veteran's tinnitus to his military service.

Nonetheless, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to her in-service noise exposure.  Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between her current tinnitus and her service. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The appeal for entitlement to service connection for a right foot disability is dismissed.

The appeal for entitlement to service connection for a left foot disability is dismissed.

The appeal for entitlement to service connection for residuals of surgical removal of cysts in the left breast is dismissed.

The appeal for entitlement to service connection for a right hip disability is dismissed.

The appeal for entitlement to service connection for a left hip disability is dismissed.

The appeal for entitlement to service connection for a back disability is dismissed.

The appeal for entitlement to service connection for neuropathy of the right upper extremity is dismissed.

The appeal for entitlement to service connection for neuropathy of the left upper extremity is dismissed.

The appeal for entitlement to service connection for neuropathy of the right lower extremity is dismissed.

The appeal for entitlement to service connection for neuropathy of the left lower extremity dismissed.

Service connection for tinnitus is granted.


REMAND

The Board finds that the Veteran's remaining claims for an increased rating and service connection, warrant further development.

Initially, the Board notes that the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.

The Veteran testified at the February 2016 hearing that she is receiving current medical treatment for her claims at the Fort Worth VA Outpatient Clinic.  However, the record reflects that only treatment records dating up to July 2014 are of record. On remand all treatment records from the VA North Texas Health Care System, to include the Fort Worth VA Outpatient Clinic, dating from July 2014 to the present should be associated with the claims file.

Moreover, a review of the record reveals that the Veteran underwent a general medical disability benefits questionnaire (DBQ) in July 2014, however, the examination report has not been associated with the claims file.  On remand, a copy of the July 2014 general medical DBQ should be associated the claims file.

Increased Rating for Lymphedema Praecox of the Bilateral Lower Extremities

During the February 2016 Board hearing, the Veteran that her service-connected lymphedema praecox of the bilateral lower extremities has increased in severity since her last VA examination.  A review of the record reveals that the Veteran last underwent a VA examination for evaluation of the lymphedema praecox of the bilateral lower extremities in May 2014.  In light of the allegations of worsening symptoms, a contemporaneous examination to assess the disability is necessary.  

Service Connection for Disabilities of the Right Knee, Left Knee, Right Ankle

The AOJ has denied the Veteran's claims for a right knee disability, a left knee disability and for a right ankle disability on direct incurrence bases.  However, the Veteran testified at the February 2016 Board hearing that disabilities of the right and left knees and of the right ankle are secondary to her service-connected left ankle disability.  Accordingly, the Board finds that an examination should be obtained on remand to determine if the Veteran's claimed right and left knee disabilities and a disability of the right ankle is caused or aggravated by her service-connected left ankle disability.


Migraine Headaches

The Veteran is claiming service connection for migraine headaches.  A July 1991 service treatment record documents the Veteran's complaints of headaches for two days. The assessment was tension headaches.  

The Veteran testified at the February 2016 Board hearing that she was taking Midrin during service for treatment of migraine headaches and that she continues to suffer from migraine headaches.  As a lay witness, the Veteran is competent to report headaches, as well as their persistent presence.  Moreover, VA treatment records show that that the Veteran has a medical history of migraine headaches.    

In light of the above, the Veteran must be afforded a VA examination to determine the nature and etiology of any headache disorders present during the period of the claim.

TDIU

The Veteran provided testimony at the February 2016 hearing that she is unable to work due to her service-connected lymphedema praecox of the bilateral lower extremities and PTSD. She stated that due to the swelling and discomfort in her legs, the lymphedema praecox restricts her to sedentary employment and that her PTSD symptomatology prevents even sedentary employment.  A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected lymphedema praecox of the bilateral lower extremities and must also be remanded to the AOJ for development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the VA North Texas Health Care System, to include the Fort Worth VA Outpatient Clinic.

2.  Associate with the claims file a copy of the July 2014 general medical DBQ report.
 
3. Inform the Veteran of the elements of a claim for a TDIU and permit her the full opportunity to supplement the record as desired.  Any additional development, to include a request for a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be undertaken as necessary.
 
 4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected lymphedema praecox of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Arrange for the Veteran to be scheduled for an examination by an examiner with appropriate expertise to determine the nature and etiology of any current right knee disability, left knee disability and right ankle disability.  The claims folder should be made available to and reviewed by the examiner and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should diagnose any disability and further opine as to whether it is at least as likely as not that each diagnosed disability is caused by or permanently worsened beyond normal progress (aggravated) by the Veteran's service-connected left ankle disability. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

6.  Arrange for the Veteran to be scheduled for an examination by an examiner with appropriate expertise to determine the nature and etiology of any current headache disability, to include migraine headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to any diagnosed headache disorder whether it is at least as likely as not that the disorder originated during her period of active service or is otherwise etiologically related to her active service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

7.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


